J-S60045-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: ADOPTION OF S.R.P., IN RE:          :   IN THE SUPERIOR COURT OF
    ADOPTION OF S.G.P., IN RE:                 :        PENNSYLVANIA
    ADOPTION OF K.D.P.                         :
                                               :
                                               :
    APPEAL OF: J.P., NATURAL FATHER            :
                                               :
                                               :
                                               :   No. 820 WDA 2017

                      Appeal from the Decree May 9, 2017
               in the Court of Common Pleas of Cambria County
          Orphans’ Court at No(s): 2016-1021,2016-1022,2016-1023


BEFORE:      OLSON, DUBOW, JJ., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                        FILED OCTOBER 23, 2017

        Appellant, J.P. (“Father”), files this appeal from the decree dated May

3, 2017, and entered May 9, 2017,1 in the Cambria County Court of

Common Pleas, granting the petition of Cambria County Children and Youth

Service (“CYS”) and involuntarily terminating his parental rights to his

minor, dependent daughters, S.G.P., born in July of 2009, and twins, S.R.P.

____________________________________________


* Former Justice specially assigned to the Superior Court.

1 The subject order was dated May 3, 2017, and filed on May 5, 2017.
However, the clerk did not provide notice pursuant to Pa.R.C.P. 236(b) until
May 9, 2017. Our appellate rules designate the date of entry of an order as
“the day on which the clerk makes the notation in the docket that notice of
entry of the order has been given as required by Pa.R.C.P. 236(b).”
Pa.R.A.P. 108(b). Further, our Supreme Court has held that “an order is not
appealable until it is entered on the docket with the required notation that
appropriate notice has been given.” Frazier v. City of Philadelphia, 557
Pa. 618, 621, 735 A.2d 113, 115 (1999).
J-S60045-17



and K.D.P., born in September of 2011 (collectively, the “Children”),

pursuant to the Adoption Act, 23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and

(b).2 After review, we affirm the trial court’s decree.

       The trial court summarized the relevant procedural and factual history,

in part, as follows:

          ...


       3. Services provided by CYS began on July 7, 2013 based upon
          a report received by CYS on April 11, 2013. Issues raised
          concerned lack of parenting skills and supervision, domestic
          conflict, and inadequate hygiene/poor housekeeping. After a
          brief one day Safety Plan with the paternal grandmother on
          August 30, 2013, the Juvenile Court issued an Emergency
          Order placing the three children in Agency care and custody.

       4. CYS filed a Dependency Petition on August 8, 2013. After a
          hearing on September 11, 201[3], the Juvenile Court issued
          an Order on September 18, 2013 finding the [C]hildren
          dependent. In so holding, the Juvenile Court made the
          following Findings of Fact:

              (a)    Domestic violence and police intervention.

              (b)    Ongoing mental health issues of both parents
                     that directly affected their ability to parent.

              (c)    Unstable housing.

              (d)    Lack of parenting skills.


____________________________________________


2 By the same decree, the trial court involuntarily terminated the parental
rights of A.P. (“Mother”) with respect to the Children. Mother did not file a
separate appeal, nor is Mother a party to the instant appeal.




                                           -2-
J-S60045-17


     5. A Permanency Plan was developed and Permanency Review
        Hearings were held on January 15, 2014, July 9, 2014,
        January 26, 2015, September 10, 2015, March 21, 2016,
        October 26, 2016, and January 19, 2017, with a goal of
        Parent-Child Reunification.

     6. The objectives for the Parent-Child Reunification included the
        following:

          * If the parents chose to remain separated, both
          need to obtain and maintain stable housing for a
          period of six months. They need to ensure that rent
          and utilities are paid on time and in working order.

          * The parties need to ensure that housekeeping is
          adequate and the home is free from safety threats to
          young children.

          * The parents need to participate and complete
          counseling, including anger management, to help
          them identify the triggers to their anger.

          * The parents need to develop better coping skills to
          handle their anger and stress and learn and utilize
          de-escalation skills for when they become upset
          and/or angry.

          * The parents need to complete psychological
          evaluations, including parenting assessments. The
          parents need to follow through with any and all
          recommendations from those evaluations.

          * The parents need to cooperate with service
          providers to learn more effective parenting and
          supervision skills.

          * The parents must demonstrate their understanding
          of these skills while attending visits with the
          [C]hildren.

          * The parents need to restrain [sic] from being in
          domestic violence situations.

     7. The chronology of the progress of the parents to meet these
        objectives over the six review hearings was as follows:



                                   -3-
J-S60045-17


              A. Father – The characterizations went from
                 “moderate” to “minimal” to “no progress” at the
                 last three hearings.

              ...

       8. In the Discharge Summary from Independent Family
          Services, Inc., dated September 30, 2015, the IFS therapist
          noted:

          ...

          [Father] had home visits, community visits, and visits in the
          [CYS] office.    In each location, [Father] would question
          suggestions made by IFS staff or would not listen to IFS staff.
          [Father] demonstrated in each location of visits, he was not
          able to appropriately supervise the [C]hildren. Although the
          [C]hildren were not harmed during a visit, [Father] had the
          support of a service provider being present to prevent an
          injury. [Father] made little progress in the area of discipline
          and boundary setting. [Father] would argue and go against
          any recommendations made by service providers. [Father]’s
          mother, [B.P], would make threats to service providers which
          would prevent services from working with [Father].
          [Father]’s cooperation from the start of services to discharge
          did not improve. [Father] became more combative with
          service providers which made it difficult to work with him.
          IFS staff made attempts to discuss daily schedules,
          appropriate supervision, positive support systems, nutrition,
          and expectations of the girls.      [Father] would refuse to
          discuss or incorporate the intervention into a visit. There was
          not progress made in working with [Father].

          ...

       9. On September 9, 2015, the Juvenile Court changed the goal
          from returning the children to home to adoption, which
          decision was appealed and eventually affirmed by the
          Pennsylvania Superior Court.[3]

____________________________________________


3 Father’s appeal of the trial court’s goal change order was addressed at
Superior Court Docket No. 1806 WDA 2015.



                                           -4-
J-S60045-17


       10. The [C]hildren, at the time of the filing of the IVT
          [involuntary termination] Petitions, had been in foster care 37
          months.

       11. [Father] was evaluated by Dennis Kashurba, a licensed
          psychologist, who issued a report dated October 18, 2013.
          Mr. Kashurba, in his conclusions, stated in part:

              The total information available at the present time
              suggests that it is not likely that [Father] will be able
              to appropriately parent these three children on an
              independent basis in the foreseeable future. His
              admitted addiction to video games and his
              preoccupation with photography make it unlikely that
              he will be able to focus enough attention on the
              [C]hildren other than for a short period of time, such
              as during visitation today. He appears to possess
              below average intellectual ability but does seem to
              recognize his limitations in this regard. Fortunately,
              he has resumed services through DHS as a payee for
              his financial benefits.      This is probably a good
              example of how an external agent of control will be
              necessary for helping him to focus on the
              [C]hildren’s needs as the top priority going forward. .
              . [.]

              ...

Final Decree, 5/9/17, at 1-6 (unpaginated) (citations to record omitted).

       CYS filed a petition to terminate parental rights on November 7, 2016.

The trial court held termination hearings on January 30, 2017, March 27,

2017, and April 27, 2017.4 In support thereof, CYS presented the testimony
____________________________________________


4  The court addressed the termination of Father’s parental rights at the
hearing on January 30, 2017. Due to issues with regard to counsel, the
court did not proceed with regard to the termination of Mother’s parental
rights on this date, Notes of Testimony (“N.T.”), 1/30/17, at 37. The
termination of Mother’s parental rights was subsequently addressed on
March 27, 2017 and April 27, 2017.



                                           -5-
J-S60045-17



of    Kara   Thomas,     caseworker,       CYS;    Sarah    Bantly,    family    resource

professional,    Independent      Family       Services   (“IFS”);    Dennis    Kashurba,

psychologist, who conducted a psychological evaluation of Father in 2013

and was accepted as an expert;5 and Kathy Sciafe, supervisor, IFS Home

Management Program, Independent Family Services.6                    Additionally, Father

testified on his own behalf.

        By decree dated May 3, 2017, and entered May 9, 2017, the trial court

involuntarily terminated the parental rights of Father pursuant to 23

Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b).7 On May 22, 2017, Father,

through appointed counsel, filed a notice of appeal, along with a concise

statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b). Pursuant to order dated June 14, 2017, and entered

June 19, 2017, the trial court relied on its decree dated May 3, 2017, and

entered May 9, 2017, and did not issue a subsequent opinion.

        On appeal, Father raises the following issue for our review:

____________________________________________


5 Mr. Kashurba’s report was admitted as Petitioner’s Exhibit 12 over counsel
for Father’s objection. N.T., 1/30/17, at 128. Mr. Kashurba additionally
served as a member of the IFS treatment team and was, therefore, a party
to review of the case on a monthly basis. Id. at 121, 127.

6   CYS further presented Exhibits 2, 4 through 13 as it relates to Father.

7 While the court does not specifically enumerate subsection (b), the court
does an analysis related to the Children’s best interests and developmental,
physical, and emotional needs and welfare. Final Decree, 5/9/17, at 8-9
(unpaginated), ¶¶ 14, 15.



                                           -6-
J-S60045-17


       1. Whether the [t]rial [c]ourt erred in terminating the
          Appellant’s parental rights to the subject children, because
          the Petitioner failed to meet its burden by clear and
          convincing evidence, including, but not limited to[,] failing to
          identify how termination of the Appellant’s parental rights
          would impact the [C]hildren[?]

Father’s Brief at 3.8

       In matters involving involuntary termination of parental rights, our

standard of review is as follows:

       The standard of review in termination of parental rights cases
       requires appellate courts “to accept the findings of fact and
       credibility determinations of the trial court if they are supported
       by the record.” In re Adoption of S.P., [616 Pa. 309, 325, 47
       A.3d 817, 826 (2012)]. “If the factual findings are supported,
       appellate courts review to determine if the trial court made an
       error of law or abused its discretion.” Id. “[A] decision may be
       reversed for an abuse of discretion only upon demonstration of
       manifest unreasonableness, partiality, prejudice, bias, or ill-will.”
       Id. The trial court’s decision, however, should not be reversed
       merely because the record would support a different result. Id.
       at [325-26, 47 A.3d at] 827. We have previously emphasized
       our deference to trial courts that often have first-hand
       observations of the parties spanning multiple hearings. See In
       re R.J.T., [608 Pa. 9, 26-27, 9 A.3d 1179, 1190 (2010)].




____________________________________________


8  We find that Father failed to preserve a challenge related to Section
2511(a) and has waived such claims by failing to present argument related
thereto in his brief. See In re W.H., 25 A.3d 330, 339 n.3 (Pa.Super.
2011), appeal denied, 611 Pa. 643, 24 A.3d 364 (2011) (quoting In re A.C.,
991 A.2d 884, 897 (Pa.Super. 2010)) (“[W]here an appellate brief fails to
provide any discussion of a claim with citation to relevant authority or fails
to develop the issue in any other meaningful fashion capable of review, that
claim is waived.”).




                                           -7-
J-S60045-17



In re T.S.M., 620 Pa. 602, 628, 71 A.3d 251, 267 (2013). “The trial court

is free to believe all, part, or none of the evidence presented and is likewise

free to make all credibility determinations and resolve conflicts in the

evidence.”      In re M.G. & J.G., 855 A.2d 68, 73-74 (Pa.Super. 2004)

(citation omitted).      “[I]f competent evidence supports the trial court’s

findings, we will affirm even if the record could also support the opposite

result.”    In re Adoption of T.B.B., 835 A.2d 387, 394 (Pa.Super. 2003)

(citation omitted).

         The termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, and requires a bifurcated analysis

of the grounds for termination followed by the needs and welfare of the

child.

         Our case law has made clear that under Section 2511, the court
         must engage in a bifurcated process prior to terminating
         parental rights. Initially, the focus is on the conduct of the
         parent. The party seeking termination must prove by clear and
         convincing evidence that the parent’s conduct satisfies the
         statutory grounds for termination delineated in Section 2511(a).
         Only if the court determines that the parent’s conduct warrants
         termination of his or her parental rights does the court engage in
         the second part of the analysis pursuant to Section 2511(b):
         determination of the needs and welfare of the child under the
         standard of best interests of the child. One major aspect of the
         needs and welfare analysis concerns the nature and status of the
         emotional bond between parent and child, with close attention
         paid to the effect on the child of permanently severing any such
         bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted).           We

have defined clear and convincing evidence as that which is so “clear, direct,


                                       -8-
J-S60045-17



weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In

re C.S., 761 A.2d 1197, 1201 (Pa.Super. 2000) (en banc) (quoting Matter

of Adoption of Charles E.D.M., II, 550 Pa. 595, 601, 708 A.2d 88, 91

(1998)).

      In the case sub judice, the trial court terminated Father’s parental

rights pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2), (5), and (8), and (b). We

have long held that, in order to affirm a termination of parental rights, we

need only agree with the trial court as to any one subsection of Section

2511(a), as well as Section 2511(b).       In re B.L.W., 843 A.2d 380, 384

(Pa.Super. 2004) (en banc). Here, as Father waived any challenge to the

trial court’s finding of grounds for termination under Section 2511(a), we

analyze the court’s termination pursuant to Section 2511(b) only, which

provides as follows:

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on
      the basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent. With respect to any petition
      filed pursuant to subsection (a)(1), (6) or (8), the court shall not
      consider any efforts by the parent to remedy the conditions
      described therein which are first initiated subsequent to the
      giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(b).




                                     -9-
J-S60045-17



        With regard to Section 2511(b), Our Supreme Court has stated as

follows:

        [I]f the grounds for termination under subsection (a) are met, a
        court “shall give primary consideration to the developmental,
        physical and emotional needs and welfare of the child.” 23
        Pa.C.S. § 2511(b). The emotional needs and welfare of the child
        have been properly interpreted to include “[i]ntangibles such as
        love, comfort, security, and stability.” In re K.M., 53 A.3d 781,
        791 (Pa. Super. 2012). In In re E.M. [a/k/a E.W.C. & L.M.
        a/k/a L.C., Jr.], [533 Pa. 115, 123, 620 A.2d 481, 485
        (1993)], this Court held that the determination of the child’s
        “needs and welfare” requires consideration of the emotional
        bonds between the parent and child. The “utmost attention”
        should be paid to discerning the effect on the child of
        permanently severing the parental bond. In re K.M., 53 A.3d at
        791. However, as discussed below, evaluation of a child’s bonds
        is not always an easy task.

In re T.S.M., 620 Pa. at 628-29, 71 A.3d at 267. “In cases where there is

no evidence of any bond between the parent and child, it is reasonable to

infer that no bond exists. The extent of any bond analysis, therefore,

necessarily depends on the circumstances of the particular case.”           In re

K.Z.S., 946 A.2d 753, 762-63 (Pa.Super. 2008) (citation omitted).

        When evaluating a parental bond, “[T]he court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, Section 2511(b) does not require a formal bonding

evaluation.”    In re Z.P., 994 A.2d 1108, 1121 (Pa.Super. 2010) (internal

citations omitted).

        Moreover,

        While a parent’s emotional bond with his or her child is a major
        aspect of the subsection 2511(b) best-interest analysis, it is

                                     - 10 -
J-S60045-17


      nonetheless only one of many factors to be considered by the
      court when determining what is in the best interest of the child.

            [I]n addition to a bond examination, the trial court
            can equally emphasize the safety needs of the child,
            and should also consider the intangibles, such as the
            love, comfort, security, and stability the child might
            have with the foster parent. . . .

In re Adoption of C.D.R., 111 A.3d at 1219 (quoting In re N.A.M., 33

A.3d 95, 103 (Pa.Super. 2011)) (quotation marks and citations omitted).

      Instantly, in examining Section 2511(b) and determining whether

termination of Father’s parental rights serves the Children’s needs and

welfare, the trial court reasoned as follows:

      14. The [c]ourt must now answer several questions, two of
      which are, is there a bond between each child and each parent,
      and what is [in] the best interests of these children. The [c]ourt
      does believe that there are bonds between the parents and the
      three children, more so as to the oldest, [S.G.P.]. The twins
      were very young when removed and are doing well in foster
      care. As noted in the “Best Interests Statement[,”] “[Father]
      and [Mother] have failed to show progress in stabilizing their
      own lives, and it does not appear they are capable of rectifying
      their situation within a reasonable period of time. [The Children]
      have been in the care and custody of the agency for 39 months.
      They need a permanent, committed family that will meet all the
      needs and provide them with the nurturing, understanding, and
      stability that they deserve. The parents have demonstrated an
      inability to perform their parental duties and lack the motivation
      of performing these duties within a reasonable period of time. It
      would certainly be in the above-mentioned children’s best
      interests to achieve Permanency through Adoption.”

      15. Based upon the [c]ourt’s opportunity that it had to see and
      hear each parent’s testimony, there is no doubt in the [c]ourt’s
      mind that although the parents love their children, they [cannot]
      provide for them.    The [c]ourt believes in terminating the
      parental rights of these parents.     This will best meet the



                                     - 11 -
J-S60045-17


     developmental, physical, and emotional needs and welfare of the
     [C]hildren.

Final Decree, 5/9/17, at 8-9 (unpaginated) (citations to record omitted).

     Father, however, argues that the trial court erred in terminating his

parental rights as CYS did not meet its burden as to how the termination

would impact the Children. Father’s Brief at 7. Father asserts that, despite

evidence of a relationship and love between the Children and him, as well as

appropriate visits, there was a lack of evidence as to the effect of the

termination on the Children, which, pursuant to case law, must be

considered.   Id. at 14-16.    Specifically, Father references the lack of a

bonding assessment. Id. at 14-15. Father states,

     In fact, in the Final Decree, issued by the [c]ourt on May 3,
     2017, the [c]ourt acknowledged that “there are bonds between
     the parents and the children;” however, the Petitioners failed to
     present any evidence to the [c]ourt regarding the emotional and
     psychological impact on the [C]hildren regarding the termination
     of those bonds. Furthermore, it was even acknowledged during
     the hearing to terminate the Appellant’s parental rights, that a
     “relationship” existed between the Appellant and his children.

Id. at 7 (emphasis in original) (citation to record omitted).    In addition,

Father, while acknowledging his faults, highlights the progress he has made

since the Children have been in care. Id. at 17.

     Upon review, the record supports the trial court’s finding that the

Children’s developmental, physical and emotional needs and welfare favor

termination of Father’s parental rights pursuant to Section 2511(b). There

was sufficient evidence to allow the trial court to make a determination of



                                    - 12 -
J-S60045-17



the Children’s needs and welfare, and as to the existence of a bond between

Father and the Children that, if severed, would not have a detrimental

impact on them.

       Significantly, the Children had been out of parental care and in the

same foster care placement for three and one-half years at the time of the

January 30, 2017, termination hearing focused on Father. N.T., 1/30/17, at

12-13.    CYS caseworker, Kara Thomas, testified that, while she believes

Father loves the Children and the Children love Father, a relationship, not a

bond, exists between them.9 Id. at 65-66, 67, 72-73. Similarly, although

declining to testify as to the existence of a bond, id. at 112, IFS family

resource professional, Sarah Bantly, who supervised visitation between

Father and the Children from January 2014 through February 2015,

characterized Father as “more of a big brother on a consistent basis than a

father figure toward his children.” Id. at 110. In so concluding, Ms. Bantly

noted the lack of structure and boundaries provided by Father.            Id.   Both

observed that the Children were excited to see Father, id. at 73, 111-12;

however,     importantly,     Ms.    Thomas    acknowledged   a   lack   of   quality



____________________________________________


9 In describing the difference between a bond and a relationship, Ms.
Thomas stated, “To me[,] a bond is more, it’s harder to separate[,] rather
than a relationship is usually a more positive thing.” N.T., 1/30/17, at 67.
In making this determination, Ms. Thomas references the Children’s attitude
toward and view of their foster home, as well as Father. Id. at 73.




                                          - 13 -
J-S60045-17



conversations and interactions during visitation. 10 Id. at 73. Moreover, Ms.

Thomas testified to improvement in the Children’s behavior at home and in

school, despite a decrease in visitation.11        Id. at 66.   She explained that

after a visit the Children would be “hyper,” but that this would slowly

decline. Id.

       As such, given the length of time the Children had been in care, as

well as Father’s lack of progress, Ms. Thomas opined that it would be in the

Children’s best interest to achieve permanency through adoption. Id. at 55;

see also Petitioner’s Exhibit 8.          On this topic, Ms. Thomas testified as

follows:

       Q. What do you think is in these children’s best interest?

       A. Well, we’re looking at [S.G.P.] who is 7, [S.R.P.] and [K.D.P.]
       who are five years old. [S.G.P.] came into care and custody at
       the age of 4. The twins were two years old. 39 months and an
       array of at least 20 services have been provided. I believe that
       it’s in the [C]hildren’s best interest to move on for them to be
       free for adoption.

Id.

       While also acknowledging love and affection, psychologist Dennis

Kashurba, likewise testified that he could not conclude that the Children

____________________________________________


10Ms. Thomas confirmed that much of Father’s behavior was instead aimed
at casting the CYS workers or service providers as the “enemy.” N.T.,
1/30/17, at 73-74.

11 Ms. Thomas related that Father’s visitation decreased after the goal
change. N.T., 1/30/17, at 65.



                                          - 14 -
J-S60045-17



have a bond with Father. Id. at 130. Alluding to Ms. Thomas’ testimony, he

suggested that there did not exist a “primary emotional bond” between

Father and the Children.   Id.   Mr. Kashurba opined that he supported the

termination of Father’s parental rights as early as May 2015, almost two

years prior. Id. at 126-27, 130-31, 132. Nevertheless, despite recognizing

challenges as a result of the delay in seeking termination of parental rights,

id. at 126-27, 130-31, Mr. Kashurba related the benefit to the Children. In

response to the court’s specific concern about the detrimental impact on the

Children, in particular due to the delay, Mr. Kashurba was unequivocal and

unambiguous as to the benefit and lack of detriment to the Children as a

result of termination. Id. at 133-34. The court expressed and Mr. Kashurba

explained as follows:

               THE COURT: It just seems ironic that one of the things
      I’m supposed to consider is whether it has a detrimental effect.
      Since CYS, according to their testimony, went beyond what they
      normally would have done to give [Father] a chance, it now
      becomes that one thing I have to consider among all others is in
      his favor. That it will be a detrimental effect on his children to
      terminate his rights because it took so long to do it.

              THE WITNESS:      No.   I don’t think it would be
      detrimental to terminate the parental rights. I think it is
      beneficial. I think it would have been beneficial, should have
      been done sooner. I do believe they and CYS did go above and
      beyond what would be considered appropriate.

                My point was that the longer it takes, and I guess it’s a
      situation where we can’t let the perfect be the enemy of the
      good. And so[,] based on what I’ve heard here today and the
      information I’ve been provided with, particularly Mr. Long’s
      description of events[] during the course of those seven
      visitations after Ms. Bantly had not been the therapist, I think
      that addresses the chronicity and the severity of the difficulties

                                    - 15 -
J-S60045-17


      that would need to be overcome and would need to have been
      overcome.

Id. (emphasis added).

      Moreover, Ms. Thomas testified that the Children are doing well in

their foster home, which is a pre-adoptive resource. N.T., 3/27/17, at 27-

29. She expressed, “They’re doing very well. They’re getting big. [S.G.P.]

was only 4 when she came into care and custody, and the twins were only 2.

[S.G.P.] is going to be 8. The twins are going to be 5. So they’ve really

grown up. . . .“   Id. at 27.    Ms. Thomas continued, confirming that the

Children are, in fact, “thriving” in this home environment. Id. at 28.

      Thus, as confirmed by the record, termination of Father’s parental

rights serves the Children’s developmental, physical and emotional needs

and welfare. The testimony presented is clearly sufficient in lieu of a formal

bonding assessment.     See In re Z.P., 994 A.2d at 1121.          Further, the

court’s exchange with Mr. Kashurba makes clear and directly evidences that

the impact of termination on the Children was indeed a part of the trial

court’s analysis of this issue and a factor with regard to its determination.

Regardless of any continuing association between Father and the Children,

the record supports severance of this relationship and termination of

Father’s parental rights in order to allow the Children, who have now been in

care a significant portion of their lives, to finally achieve permanence.

While Father may profess to love the Children, a parent’s own feelings of

love and affection for a child, alone, will not preclude termination of parental



                                     - 16 -
J-S60045-17



rights. Id. As we stated, a child’s life “simply cannot be put on hold in the

hope that [a parent] will summon the ability to handle the responsibilities of

parenting.” Id. at 1125. Rather, “a parent’s basic constitutional right to the

custody and rearing of his child is converted, upon the failure to fulfill his or

her parental duties, to the child’s right to have proper parenting and

fulfillment   of   his   or   her   potential     in   a   permanent,   healthy,   safe

environment.”       In re B., N.M., 856 A.2d 847, 856 (Pa.Super. 2004)

(citation omitted).

         Accordingly, based on the foregoing analysis of the trial court’s

termination of Father’s parental rights, we affirm the decree of the trial

court.

         Decree affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/23/2017




                                         - 17 -